ORDER

WHEREAS, a petition for disciplinary action was filed in the above-entitled matter on January 2,1997; and
WHEREAS, the Director of the Officer of Lawyers Professional Responsibility has filed a petition for temporary suspension from the practice of law;
IT IS HEREBY ORDERED that pursuant to Rule 16(d), Rules of Lawyers Professional Responsibility, respondent, Helen A. Dovolis, is temporarily suspended from the practice of law pending final determination of what, if any, disciplinary sanctions are to be imposed on the petition for disciplinary action.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice